Case 2:19-cv-13764-SJM-EAS ECF No. 15 filed 08/27/20         PageID.1098    Page 1 of 10



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  ALAN BROADNAX,
                                               Case No. 2:19-cv-13764
              Petitioner,
                                               HONORABLE STEPHEN J. MURPHY, III
  v.

  JACK KOWALSKI,

              Respondent.
                                   /

                    OPINION AND ORDER DENYING
              PETITION FOR WRIT OF HABEAS CORPUS [1],
            DENYING CERTIFICATE OF APPEALABILITY, AND
         DENYING PETITIONER'S MOTION FOR APPEAL BOND [12]

       Petitioner, Alan Broadnax, a Michigan Department of Corrections inmate,

 sought a writ of habeas corpus under 28 U.S.C. § 2254. Petitioner was found guilty of

 first-degree criminal sexual conduct under Mich. Comp. Laws § 750.520b, ECF 10-8,

 PgID 622, and received a twenty-five to seventy-five-year prison sentence. ECF 10-9,

 PgID 641. Petition now challenges his conviction on two grounds. First, Petitioner

 claims that his trial counsel was ineffective. ECF 1, PgID 24. And second, Petitioner

 claims that the state courts erroneously failed to hold an evidentiary hearing on his

 ineffective assistance of counsel claim. Id. at 13. After filing, Petitioner also moved

 for an appeal bond. ECF 12. The Court will deny the petition, ECF 1, the certificate

 of appealability, and the motion for an appeal bond, ECF 12, because Petitioner's

 claims lack merit.




                                           1
Case 2:19-cv-13764-SJM-EAS ECF No. 15 filed 08/27/20          PageID.1099    Page 2 of 10



                                    BACKGROUND

       More than ten years ago, an eighteen-year-old woman and her friend went to

 a house party. ECF 10-6, PgID 328–30. During the party, however, the friend left. Id.

 at 334. Shortly after realizing she was the only female left at the party, the woman

 looked for another way to return home. Id. But before the woman could leave, she

 was physically assaulted and knocked unconscious. Id.

       When the victim woke up, she was naked with Petitioner––a stranger in his

 forties––on top of her. Id. at 335. Petitioner began choking the victim and hitting her

 head against the ground as he raped her. Id. at 335–37. When Petitioner stopped, he

 threw the victim to the ground and told another person to "get this bitch out of here."

 Id. at 338. Clothing was then thrown at the victim and she was pushed out of the

 house in the middle of the night. Id. at 338–39. Over the next several hours, the victim

 walked home without her cellphone, her underwear, her purse, her jacket, or shoes.

 Id. at 339.

        The police and paramedics were not called until the victim finally arrived

 home in the early morning. Id. at 341. The victim had scrapes and bruises on her face,

 a black eye, a fat lip, and hand marks on her neck. Id. at 365. The responding police

 officers and the emergency room physician observed the same injuries. ECF 10-7,

 PgID 421–22 (physician), 426 (physician), 472 (officer), 474 (officer).

       Unfortunately, the criminal investigation into the victim's rape "languished for

 years." People v. Broadnax, No. 333205, 2018 WL 1733410, at *1 (Mich. Ct. App. Apr.

 10, 2018) (per curiam). There were two reasons for the delay. First, the police were




                                            2
Case 2:19-cv-13764-SJM-EAS ECF No. 15 filed 08/27/20         PageID.1100     Page 3 of 10



 unsure of who had jurisdiction to conduct the investigation. Id. And second, the

 victim's rape kit sat untested for five years. Id.

       When the rape kit was eventually tested, Petitioner's DNA matched. In due

 time, the victim also identified Petitioner in a photographic array. Id.

       After Petitioner's trial and conviction, he appealed to the Michigan Court of

 Appeals. He alleged, among other claims, that his Sixth Amendment right to effective

 assistance of counsel was denied because of his trial counsel's errors. ECF 10-10 PgID

 684–694. The Michigan Court of Appeals rejected these claims and affirmed

 Petitioner's conviction. Broadnax, 2018 WL 1733410, at *3–7. The Michigan Supreme

 Court ultimately denied review of the case. People v. Broadnax, 503 Mich. 945 (2019)

 (Table).

       In December 2019, Petitioner filed the present pro se habeas corpus petition.

 ECF 1. He claimed that his trial counsel was ineffective for three reasons. Id. at 24.

 First, his attorney failed to present a consent defense to the jury. Id. at 24, 28–30.

 Second, his attorney erroneously advised him not to testify. Id. at 24–26. Third, his

 attorney had misadvised him about the twenty-five-year mandatory-minimum

 sentence he faced. Id. at 24, 26. And finally, Petitioner also alleged that the Michigan

 Court of Appeals wrongly denied him an evidentiary hearing for his ineffective

 assistance of counsel claims. Id. at 13–19.

                                  LEGAL STANDARD

       28 U.S.C. § 2254(d)(1)–(2) curtails a federal court's review of constitutional

 claims raised by a state prisoner in a habeas action if the claims were adjudicated on

 the merits by the state courts. Relief is barred under this section unless the state


                                             3
Case 2:19-cv-13764-SJM-EAS ECF No. 15 filed 08/27/20         PageID.1101     Page 4 of 10



 court adjudication was "contrary to" or led to an "unreasonable application of" clearly

 established Supreme Court law or "based on an unreasonable determination of the

 facts in light of the evidence presented in the State court proceeding." 28 U.S.C. §

 2254(d)(1)–(2).

       A state court unreasonably applies Supreme Court precedent only when its

 application of precedent is "objectively unreasonable." Wiggins v. Smith, 539 U.S.

 510, 520–21 (2003) (internal citations omitted). A merely "incorrect or erroneous"

 application is insufficient. Id. "A state court's determination that a claim lacks merit

 precludes federal habeas relief so long as 'fairminded jurists could disagree' on the

 correctness of the state court's decision." Harrington v. Richter, 562 U.S. 86, 101

 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 654 (2004)).

                                     DISCUSSION

 I.    Ineffective Assistance of Counsel

       To prevail on his ineffective assistance of counsel claim, Petitioner must show

 that (1) his trial "counsel's performance was deficient" and (2) "the deficient

 performance prejudiced the defense." Strickland v. Washington, 466 U.S. 668, 687

 (1984). Unless he makes both showings, it cannot be said that his convictions

 "resulted from a breakdown in the adversary process that renders the result

 unreliable." Id.

       Strickland's deficient-performance prong "requires [a] showing that counsel

 made errors so serious that counsel was not functioning as the 'counsel' guaranteed

 the defendant by the Sixth Amendment." Id. "[T]he defendant must show that




                                            4
Case 2:19-cv-13764-SJM-EAS ECF No. 15 filed 08/27/20           PageID.1102     Page 5 of 10



 counsel's representation fell below an objective standard of reasonableness." Id. at

 688.

        Likewise, the prejudice prong "requires [a] showing that counsel's errors were

 so serious as to deprive the defendant of a fair trial, a trial whose result is reliable."

 Id. at 687. A petitioner must prove "a reasonable probability that, but for counsel's

 unprofessional errors, the result of the proceeding would have been different. A

 reasonable probability is a probability sufficient to undermine confidence in the

 outcome." Id. at 694.

        For a state court's adjudication of a Strickland claim to be "unreasonable"

 under 28 U.S.C. §2254(d)(1), it "must have been 'so lacking in justification' that it

 amounts to 'an error well understood and comprehended in existing law beyond any

 possibility for fairminded disagreement.'" Hendrix v. Palmer, 893 F.3d 906, 922 (6th

 Cir. 2018) (quoting Richter, 562 U.S. at 103). "The standards created by Strickland

 and § 2254(d) are both 'highly deferential,' and when the two apply in tandem, review

 is 'doubly' so." Richter, 562 U.S. at 105 (internal and end citations omitted).

        A.    Trial Counsel's Failure to Present a Consent Defense at Trial

        Petitioner had two potential trial strategies: a consensual sex defense or an

 attack of the victim's credibility. Petitioner's trial counsel chose the latter. If

 Petitioner's trial counsel had pursued the consensual sex defense, Petitioner would

 have testified. As the Michigan Court of Appeals noted, Petitioner's testimony "risked

 opening the door to allowing the prosecution to offer evidence of a previous sexual

 assault committed by [Petitioner]." Broadnax, 2018 WL 1733410, at *4; see ECF 10-




                                             5
Case 2:19-cv-13764-SJM-EAS ECF No. 15 filed 08/27/20         PageID.1103    Page 6 of 10



 3, PgID 170–71. As Petitioner stated at his sentencing, "my attorney felt that it would

 be impossible for him to defend two rapes." ECF 10-9, PgID 638. To this end, the

 Court of Appeals properly found that "foregoing a consent defense and instead

 focusing on attacking the credibility of the victim's testimony" was not an

 "unreasonable" decision. Broadnax, 2018 WL 1733410, at *4; see also Ringle v.

 Berghuis, 2019 WL 244686, at *3 (W.D. Mich. Jan. 17, 2019) (counsel reasonably

 advised defendant to not testify to avoid impeachment with evidence of a prior

 criminal activity).

       Indeed, attacking the Victim's credibility was not an unreasonable trial

 strategy considering the "inconsistencies about various details of the [V]ictim's

 account and the seeming implausibility of the victim's account of walking home from

 Southfield to Hamtramck in sub-freezing temperatures with no shoes or jacket." Id.

 The strategy was also not unreasonable considering the difficulty of persuading the

 jury to believe a consensual sex defense when there was corroborating evidence that

 the victim was beaten, choked, and bruised. ECF 10-6, PgID 365; ECF 10-7, PgID

 421–22, 426, 472, 474; see Bartell v. Berghuis, 2019 WL 196509, at *8 (E.D. Mich.

 Jan. 15, 2019) (counsel reasonably advised defendant to forgo testifying about a

 consent defense because evidence of a severely-beaten victim contradicted the

 defense). In all, there was nothing "objectively unreasonable" about Petitioner's trial

 counsel's strategy, Wiggins, 539 U.S. at 520–21, so the Court will deny habeas relief

 on this claim.




                                           6
Case 2:19-cv-13764-SJM-EAS ECF No. 15 filed 08/27/20          PageID.1104     Page 7 of 10



       B.     Trial Counsel's Advice to Waive the Right to Testify

       Next, Petitioner claimed that his trial counsel erroneously advised him to

 waive his right to testify. ECF 1, PgID 24, 26. Petitioner claimed the Michigan Rules

 of Evidence barred the admissibility of his prior charged sexual offense, which his

 trial counsel should have known. Id. at 21–22; see Mich. R. of Evid. 404(b)(1). But the

 trial court never admitted Petitioner's prior charged sexual offense into evidence.

 ECF 10-3. PgID 170–71. Rather, the trial court denied the prosecution's initial

 request to introduce the prior offense into evidence and agreed to revisit its

 admissibility if Petitioner chose to testify. Id. As the Michigan Court of Appeals, noted

 "it was not objectively unreasonable for counsel to advise Broadnax of the risk that

 the prosecution would seek to offer this evidence against him if he did testify."

 Broadnax, 2018 WL 1733410, at *7.

       Because Petitioner's trial counsel is "strongly presumed to have rendered

 adequate assistance and made all significant decisions in the exercise of reasonable

 professional judgment[,]" Strickland, 466 U.S. at 690, the claim is meritless. Advising

 Petitioner to waive his right to testify was a tactical decision and was not

 unreasonable. See Warlick v. Romanowski, 367 F. App'x 634, 642 (6th Cir. 2010)

 (explaining how counsel's advice not to testify was a reasonable tactical decision to

 avoid impeachment with a prior conviction); Ringle, 2019 WL 244686, at *3 (same).

 The Court will also deny habeas relief on this claim.




                                            7
Case 2:19-cv-13764-SJM-EAS ECF No. 15 filed 08/27/20          PageID.1105     Page 8 of 10



       C.     Trial Counsel's Advice about a Mandatory-Minimum Sentence

       Petitioner also asserted that his trial counsel incorrectly informed him that he

 was subject to a mandatory-minimum sentence of twenty-five years as a "super"

 habitual offender under Mich. Comp. Laws § 769.12(1)(a). ECF 1, PgID 16. Petitioner

 asserted––without explanation––that if his attorney had properly advised him that

 no mandatory-minimum sentence applied, then he would have testified in his own

 defense. Id. at 26. But, as the Michigan Court of Appeals stated, "even if penalty

 concerns influenced Broadnax's decision, Broadnax still faced the risk of receiving a

 minimum sentence of 25 years or more if convicted." Broadnax, 2018 WL 1733410, at

 *6. If anything, Petitioner chose not to testify because of the possible admission of his

 prior sexual assault charge, not any incorrect advice about a mandatory minimum

 sentence. ECF 10–9, PgID 638. There was no "cause-and-effect relationship between

 the deficient performance and any prejudice suffered by the defendant." Williams v.

 Burt, 949 F.3d 966, 975 (6th Cir. 2020) (citing Strickland, 466 U.S. at 687).

 Petitioner's third claim therefore lacks merit.

 II.   State Court's Failure to Hold an Evidentiary Hearing

       Finally, although the state courts did fail to hold an evidentiary hearing, that

 failure alone, is not a claim upon which habeas relief may be granted. The Supreme

 Court has not established a constitutional right to an evidentiary hearing to develop

 appellate issues. Hayes v. Prelesnik, 193 F. App'x 577, 584–85 (6th Cir. 2006); Davis

 v. Ludwick, 2013 WL 1212833, at *18 (E.D. Mich. Mar. 25, 2013) (denying habeas

 relief on similar evidentiary hearing claim); Hall v. Berghuis, 2009 WL 2244793, at




                                            8
Case 2:19-cv-13764-SJM-EAS ECF No. 15 filed 08/27/20          PageID.1106     Page 9 of 10



 *9 (E.D. Mich. July 27, 2009) (same). The state court's decision to rule on Petitioner's

 claim without holding a hearing did not contravene clearly established Supreme

 Court precedent. 28 U.S.C. § 2254(d)(1). Seeing that none of Petitioner's claims merit

 relief, the petition will be denied.

 III.   Certificate of Appealability

        To appeal the Court's decision, a habeas petitioner must obtain a certificate of

 appealability. 28 U.S.C. § 2253(c). The applicant must show that "reasonable jurists

 could debate whether . . . the petition should have been resolved in a different manner

 or that the issues presented were adequate to deserve encouragement to proceed

 further." Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotations and

 citation omitted). A federal district court may grant or deny a certificate of

 appealability when the court decides the habeas petition. See Castro v. United States,

 310 F.3d 900, 901 (6th Cir. 2002). Here, jurists of reason would not debate the Court's

 conclusion that Petitioner has failed to demonstrate entitlement to habeas relief with

 respect to his meritless claims. A certificate of appealability will therefore be denied.

                                        ORDER

        WHEREFORE, it is hereby ORDERED that Petitioner's writ of habeas

 corpus [1] is DENIED WITH PREJUDICE.

        IT IS FURTHER ORDERED that a certificate of appealability is DENIED.




                                            9
Case 2:19-cv-13764-SJM-EAS ECF No. 15 filed 08/27/20        PageID.1107   Page 10 of 10



       IT IS FURTHER ORDERED that Petitioner's motion for appeal bond [12] is

 DENIED as moot.

       SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: August 27, 2020

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on August 27, 2020, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         10
